Case: 12-50029       Document: 00512092342         Page: 1     Date Filed: 12/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 21, 2012
                                     No. 12-50029
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ESEQUIEL HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:02-CR-1114-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Esequiel Hernandez appeals the reasonableness of the sentence imposed
following his guilty plea to conspiracy to posses with intent to distribute
marijuana.      The Government has invoked the appellate waiver provision
contained in his written plea agreement. See United States v. Acquaye, 452 F.3d
380, 381-82 (5th Cir. 2006). Our review of the record reveals that the waiver
was knowing and voluntary and that under the plain language of the plea
agreement, it applies to the circumstances at issue. See United States v. Bond,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50029   Document: 00512092342    Page: 2   Date Filed: 12/21/2012

                               No. 12-50029

414 F.3d 542, 544 (5th Cir. 2005). Consequently, the waiver bars the instant
appeal.
     AFFIRMED.




                                     2